       2:17-cr-20037-JES-JEH # 360         Page 1 of 7                                        E-FILED
                                                                   Tuesday, 28 May, 2019 09:06:39 PM
                                                                        Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION



UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
              vs.                         )       Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )


                    THE UNITED STATES OF AMERICA’S PROPOSED
                          GENERAL VOIR DIRE QUESTIONS

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan Freres, Assistant

United States Attorneys, and Department of Justice Trial Attorney James B. Nelson, and

respectfully files its proposed questions for general voir dire according to the Court’s

Order (R.342). The United States anticipates that the Court will follow its typical voir

dire questioning process, and proposes these additional questions to aid in death-

qualifying and life-qualifying the prospective jurors. Per the Court’s order, the United




                                              1
       2:17-cr-20037-JES-JEH # 360         Page 2 of 7



States will submit proposed questions for the individual voir dire of the first 64 potential

jurors under separate cover.



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

s/Eugene L. Miller                               s/ James B. Nelson
Eugene L. Miller                                 James B. Nelson
Assistant United States Attorney                 Trial Attorney
201 S. Vine St., Suite 226                       Capital Case Section
Urbana, IL 61802                                 United States Department of Justice
Phone: 217/373-5875                              1331 F. Street NW, Room 625
Fax: 217/373-5891                                Washington, DC 20004
eugene.miller@usdoj.gov                          Phone: 202/598-2972
                                                 james.nelson@usdoj.gov

s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                             2
       2:17-cr-20037-JES-JEH # 360         Page 3 of 7



                              CERTIFICATE OF SERVICE

       I hereby certify that on May 28, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.




                                                 s/ James B. Nelson
                                                 James B. Nelson
                                                 Trial Attorney
                                                 Capital Case Section
                                                 United States Department of Justice
                                                 1331 F. Street NW, Room 625
                                                 Washington, DC 20004
                                                 Tel: (202) 598-2872
                                                 james.nelson@usdoj.gov




                                             3
       2:17-cr-20037-JES-JEH # 360       Page 4 of 7



1. Demonstrative Exhibit – This trial will proceed in two stages, because the death
   penalty is a potential punishment for Count One of the Indictment.

      a. The first stage, known as the “guilt phase,” is no different than any other
         criminal case – the jury hears evidence and I will give the jury instructions on
         the law to apply to the evidence. The jury will be asked to unanimously
         determine whether the defendant is guilty or not guilty of the charges. To
         find the defendant guilty, the jury must be convinced beyond a reasonable
         doubt that the Government has proved certain essential elements of each
         crime charged.

      b. If, after the guilt phase, the jury finds the defendant guilty of Count One, then
         there will be a second phase known as the “penalty phase.” At the penalty
         phase, the jury will be asked to make several determinations.

              i. First, the jury will unanimously determine whether the defendant is
                 eligible for the death penalty. This requires the Government to prove
                 beyond a reasonable doubt that: the defendant was over 18 when he
                 committed the crime, the defendant acted with at least one threshold
                 intent factor, and at least one statutory aggravating factor exists.

             ii. If the Government proves that the defendant is eligible for the death
                 penalty, then the jury next determines whether certain non-statutory
                 aggravating factors were proved by the Government beyond a
                 reasonable doubt. The jury will also consider whether certain
                 mitigating factors were proven by the defendant by a preponderance
                 of the evidence.

                    1. Aggravating factors are factors that would tend to support
                       imposition of the death penalty, and the law requires that
                       aggravating factors must be found unanimously by the jury.

                    2. Mitigating factors are factors about the character and record of
                       the defendant and any circumstance of the crime that would
                       tend to support imposition of a sentence of life imprisonment
                       without the possibility of parole. Mitigating factors may be
                       found by any number of jurors.




                                            4
       2:17-cr-20037-JES-JEH # 360         Page 5 of 7



             iii. Lastly, the jury will engage in a process of weighing the aggravating
                  factors against the mitigating factors and determining whether the
                  aggravating factors sufficiently outweigh the mitigating factors, such
                  that a sentence of death is justified. The weighing process requires the
                  jurors to consider the magnitude and importance of the aggravating
                  and mitigating factors, not just the number of either factor.

             iv. If the jury unanimously agrees that the aggravating factors sufficiently
                 outweigh the mitigating factors to justify a sentence of death, then the
                 jury shall return a verdict of death. If the jury does not make that
                 finding, then the jury shall return a verdict of life imprisonment
                 without the possibility of parole.

2. Considering both the guilt phase and the penalty phase, trial in this case is expected
   to last at least 4-5 weeks. We will work Monday through Friday, from 9am to 5pm.
   The jury will not be sequestered.

       a. Does anyone have any pre-planned travel that cannot be canceled or
          postponed during the next 4-5 weeks?

       b. Is there anyone who would be unable to serve as a juror in this case given the
          time period that the trial might cover?

3. Has anyone heard, seen, or read anything about this case in the news or other
   media? IF YES:

       a. As a result of that exposure, have you formed an opinion about the guilt of
          the defendant or the appropriate punishment if he is found guilty?

       b. Are you able to set aside that opinion and decide this case based solely on the
          evidence and the instructions that I will give you?

4. Because of the nature of this case, there will be specific instructions that you’ll have
   to follow with regard to your deliberations. Is there anyone who would have
   difficulty following the court’s instructions regarding deliberations?

5. How many of you believe that the questionnaire might not have accurately captured
   your opinion on the death penalty?

6. Is there anyone here who has a personal, moral, philosophical, or other objection to
   the death penalty in general?



                                             5
       2:17-cr-20037-JES-JEH # 360        Page 6 of 7



7. Is there anyone here whose religious beliefs or practices would make it difficult to
   impose the death penalty?

8. Is there anyone who is opposed to the death penalty for any reason? IF YES:

      a. How strong is your opposition to the death penalty?

      b. If selected as a juror, your first task in this case will be to determine guilt.
         Knowing that the law provides for the possibility of a death sentence if the
         defendant is found guilty of Count One, would that have any effect on your
         fairness and impartiality in the guilt phase?

      c. If you were on this jury, and the jury found the defendant guilty of Count
         One, do you think that your views on the death penalty would prevent you
         from considering the evidence of aggravating factors and mitigating factors
         with an open mind about the outcome – even knowing that the defendant
         might be sentenced to death?

9. Is there anyone who is strongly in favor of the death penalty? IF YES:

      a. Do you feel that the death penalty should always be applied when someone
         is found guilty of murdering or killing another person?

      b. Do you think that you can consider all of the evidence, all of the aggravating
         factors and mitigating factors, and determine them according to the court’s
         instructions and then weigh the ones you find with an open mind about the
         result?

      c. If you were on this jury and the jury found the defendant guilty of Count
         One, do you think that your views on the death penalty would prevent you
         from considering the evidence of aggravating factors and mitigating factors
         with an open mind about the outcome, regardless of what the evidence
         would be?

10. How many of you believe that life in prison is worse than the death penalty?

11. In the guilt phase, the government has the burden of proving the defendant guilty
    beyond a reasonable doubt. Would you require the Government to meet a higher
    burden of proof, simply because death is a possible punishment?

12. Is there anyone who would only consider imposing the death penalty in certain
    special circumstances?


                                            6
       2:17-cr-20037-JES-JEH # 360        Page 7 of 7



      a. Would you automatically vote against the death penalty if those
         circumstances were not present?

      b. Could you fairly consider the option of the death penalty only if those
         circumstances were present?

13. There are some people who might believe in the death penalty, generally, but just
    don’t think they could live with themselves if they personally voted to impose the
    death penalty in a real case. Does anyone on the panel feel that way?

14. Another concern that some people have is the notion that our system is not perfect
    and there will always be the possibility of a mistake.

      a. Is there anyone who feels that the mere possibility of a mistake, regardless of
         the evidence, would prevent you from voting for the death penalty?

      b. Is there anyone who would consider voting for the death penalty only if the
         evidence proved the defendant guilty beyond all possible doubt?

15. You will hear evidence that the victim in this case was a Chinese citizen who was a
    visiting scholar at the University of Illinois. Is there anyone who would be affected
    in any way by the fact that the victim was Chinese, or was not a United States
    citizen?

16. Is there anyone who could not consider the death penalty as a possibility because of
    the impact that sentence would have on the defendant’s family members?

17. During the course of considering my questions, has anyone changed their mind
    about their answers – either the answers you’ve given to me today, or the answers
    you wrote down on your questionnaire?

18. Does anyone on the panel have a private issue that you need to discuss individually
    with the Court?


                                         *****




                                            7
